UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6234


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER RAPHAEL WOODBERRY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:02-cr-00040-TLW-1)


Submitted:   April 22, 2010                 Decided:   April 28, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Raphael Woodberry, Appellant       Pro Se. Rose Mary
Sheppard Parham, Assistant United States       Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher      Raphael   Woodberry     appeals    the   district

court’s order denying his motion for specific performance of the

plea agreement in his underlying criminal conviction.                  We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  United

States v. Woodberry, No. 4:02-cr-00040-TLW-1 (D.S.C. Jan. 27,

2010).     We dispense with oral argument because the facts and

legal    contentions   are    adequately     presented    in   the    materials

before   the   court   and    argument     would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                       2